682 S.E.2d 706 (2009)
STATE of North Carolina
v.
Christopher Thomas DAVIS.
No. 289P09.
Supreme Court of North Carolina.
August 27, 2009.
Christopher T. Davis, Pro Se.
Robert M. Curran, Special Deputy Attorney General, William Graham, District Attorney, for State of NC.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 15th day of July 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 27th day of August 2009."